Citation Nr: 1701453	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  09-06 806 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to a higher initial rating for a left knee disability, currently rated as 20 percent disabling. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1983 to October 1989, from May 1996 to September 1996, from August 1998 to April 1999, and from February 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran and his wife appeared at a hearing before the undersigned in September 2014.  A copy of the transcript is included in the record. 

In December 2014, the Board remanded the issues of entitlement to service connection for a left shoulder disability and hypertension and a higher initial rating for a left knee disability for further development.  In April 2015, the agency of original jurisdiction (AOJ), granted service connection for hypertension.

In February 2016, the Board again remanded the issues of entitlement to service connection for a left shoulder disability and a higher initial rating for a left knee disability for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Left shoulder 

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board is required to reject an insufficiently detailed medical report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

In the most recent remand, the Board found the March 2015 examiner's opinion to be unclear as to whether it was at least as likely as not that the left shoulder strain noted in 2005 is related to the strain the examiner found in service.  The Board sought clarification of this issue and requested that the examiner also provide an opinion as to whether it would have been expected from a medical perspective, that the Veteran would have reported his claimed left shoulder symptoms on the November 2004 VA exam, the 2009 fitness exam, or the 2010 VA exam.  

In May 2016, the VA examiner provided an addendum opinion to her March 2015 report.  While the examiner provided an opinion as to the question of whether the Veteran's the left shoulder strain noted in VA treatment records beginning in July 2005 was at least as likely as not related to the left shoulder strain the examiner found to have existed in service, her addendum opinion did not respond fully to the Board's additional questions.  Thus, there has not been substantial compliance with the Board's prior directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Left knee 

Additionally, the Board's December 2014 remand instructed the AOJ to schedule the Veteran for an examination regarding the appeal of the initial rating assigned for his left knee disability.  The Board's directives indicated the requested examination report must address whether there is additional limitation of motion due to pain, weakened movement, excess fatigability, incoordination, or flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board further directed any limitation found due to these factors must be expressed in terms of degrees of loss and noted the Veteran is competent to report limitations during flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (indicating an examination report that does not address additional range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, or flare-ups is inadequate for rating purposes).

The Veteran was scheduled for the requested knee examination in March 2015.  The Board found that while the March 2015 examiner noted additional functional impairment due to the DeLuca factors, she did not provide an estimation of additional range of motion loss in degrees.  Although the examiner noted on the examination report that she was unable to provide this information because the Veteran was examined at baseline level, the Board found that it did not appear she considered the Veteran's competent reports regarding the additional functional impairment due to these factors, as previously directed.  The Board found that there had not been substantial compliance with its directives and remanded for an additional examination. 

As stated above, in February 2016 the Board remanded the claim in order to afford the Veteran a new examination to determine the functional impairment caused by his left knee disability.  Review of the record reveals that, on February 12, 2016, a request for examination was initiated and an examination was scheduled to take place in March 2016; however, the request for examination was cancelled on March 21, 2016, on the grounds that the Veteran failed to report for the scheduled examination.  Unfortunately, the notification letter advising the Veteran of the examination is not of record.  Furthermore, the Veteran contacted the RO in May 2016, and stated that he was unable to make his scheduled examination as he had been in training for work and unable to take leave. 

The Veteran has presented good cause for failing to report for his examination (38 C.F.R. § 3.655 (a)), and a rescheduled examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Ask the March 2015 and May 2016 examiner to provide an opinion as to whether it would have been expected from a medical perspective, that the Veteran would have reported his claimed left shoulder symptoms on the November 2004 VA exam, the 2009 fitness exam, or the 2010 VA exam.  The examiner should provide reasons for these opinions.

If the March 2015 and May 2016 examiner is unavailable, another physician may provide the needed opinions.  If deemed necessary schedule the Veteran for a new examination.  The examiner is advised the appeal period runs from October 2005 to the present.  

The examiner must specifically acknowledge and discuss the Veteran's statements regarding his left shoulder symptoms during and after service.  If the examiner rejects the Veteran's reports, he or she must provide reasons for doing so.  If the examiner is unable to provide the requested opinion without resorting to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  Schedule the Veteran for a VA examination to determine the functional impairment caused by his left knee disability.  If the Veteran fails to report for such examination, include a copy of the letter notifying him of the location, date, and time of the examination in the record.  The record, to include a copy of this remand, must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

The examiner must report the ranges of left knee motion.  

The examination report must address whether there is additional limitation of motion due to pain, weakened movement, excess fatigability, incoordination, or flare-ups.  Any limitation found due to these factors must be expressed in terms of degrees of loss.  

The examiner should record the Veteran's reports of limitation of motion during flare-ups, and state whether these reports are consistent with the extent of disability shown on the examination. 

These findings are required by VA regulations as interpreted by courts.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

